DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
 
Status of the Claims
Claims 1, 2, 5, 6, 8, 9, 11, 12,  and 15 remain under current examination.

Response to Arguments and Withdrawn Rejections
	Applicant’s arguments filed 5/23/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  Applicant’s amendments to the claims, particularly denotation of a first unbound active agent and a second active agent bound to the mineral coated microparticle, are noted.
	All rejections of claim 13 are withdrawn in view of Applicant’s amendment to this claim.
	Applicant argues that Yu does not teach a carrier with both an unbound active agent and a bound agent absorbed to a mineral coated microparticle thereby allowing for an immediate effect and a sustained release.  Applicant subsequently argues that secondary references do not cure this alleged deficiency.
	In reply, Applicant’s argument has been fully considered but is not persuasive in view of Wohabrebbi’s teaching of bound and unbound components specifically by its teaching that the drug depot may be comprised of different layers having variable permeability to allow for immediate and/or sustained drug release upon exposure, for instance, to an aqueous carrier upon use (see [0137] in particular, references throughout disclosure).  Moreover, this teaching of Wohabrebbi is considered in combination with Yu which teaches layers in a dual growth factor release system suggesting release of two growth factors upon dissolution or disbursement from each respective layer.  As it pertains to the claim as amended, a dissolution or disbursement from a relatively outer layer or coating as in Wohabrebbi and Yu would have resulted in an unbound active agent in carrier solution as claimed in combination with a second active agent bound to a mineral coated microparticle as taught by Yu.  It is maintained that one reasonably would have expected success upon this combination of teachings as maintained here and detailed in the rejection of record.
	Applicant argues on page 7 of Remarks that free or unbound VEGF or BMP-2 would provide no positive attribute and could have a negative impact, concluding that no one would be motivated to modify Yu which Applicant characterizes as requiring sustained delivery for both active agents.  In reply, Applicant’s argument has been fully considered but is not persuasive since Applicant’s allegation of potential for negative impact does not constitute evidence in the record.
	Applicant argues with regard to the Jayasuriya reference that the coated scaffold necessarily cannot have unbound active agent to provide immediate effect and that the act of releasing would necessarily result in a delayed effect (see last paragraph on page 7 of Remarks). On page 8 of Remarks, Applicant argues that in neither Yu nor Jayasuriya is there anything to control the concentration of released active agent as the mineral coating layer dissolves.  Applicant alleges these teachings to contrast the first unbound active agent in the instant invention.  In reply, this argument has been considered but is not persuasive because (1) arguments of counsel cannot take the place of evidence in the record and since (2) the potential delayed effect upon use does not appear to be excluded by the formulation claim; in other words, Applicant appears to be arguing a limitation not claimed.
	Applicant asserts that neither Wohabrebbi nor Fritz teach unbound active agents.  In reply, it is noted that Wohabrebbi is relied upon for its teaching  combinations of active agents for IL-1 efficacy, for instance.  Fritz is cited for teaching hydroxyapatite ceramic coatings of microspheres for use in therapeutic applications as functional microspheres.

Maintained Rejections, Modified to Address Claim Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 8, 9, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (“Multilayered Inorganic Microparticles for Tunable Dual Growth Factor Delivery”; Adv. Funct. Mater., 2014, Vol. 24, No. 2, pp. 3082-3093, provided by Applicant in IDS dated 10/1/19) in view of Jayasuriya (US 2010/0143439 A1), Fritz et al. (US 2009/0111763), and Wohabrebbi (US 2010/0015049A1).  No new references cited.
The instant claims are drawn to a formulation comprising an aqueous carrier, wherein the carrier comprises at least a first active agent; a mineral coated microparticle comprising a core and a mineral coating, as further specified in the claims.  IL-1 antagonists have been elected as first and second active agents.
Yu teaches a formulation for providing an active agent wherein the formulation comprises a carrier made from mineral coated microparticles in solution (see abstract; page 7, paragraph 1), at least a first active agent (BMP-2 is incorporated into a 1st mineral coating layer)(see abstract, page 3, paragraph 4), a mineral coated microparticle comprising a mineral coating (see abstract; see page 5, paragraph 1), and at least a second active agent (VEGF is incorporated onto a 2nd mineral coating layer in a dual growth factor release system (see abstract; see page 5, paragraph 1)(limitations of claims 1, 2, 5, 12, 15).  Yu’s mineral coating comprises carbonate (see section 2.1)(limitation of claim 8).  
It is not apparent that Yu necessarily teaches a carrier which comprises a carrier which would allow the formulation to function as further specified in the claims.  Jayasuriya cures this deficiency.
Jayasuriya teaches microparticles comprising one or more bioactive materials encapsulated and/or coated onto a matrix material (see abstract, in particular).  Like Yu, Jayasuriya is directed to the delivery of growth factor active agents in particular (see [0009] and [0071] for instance).  Jayasuriya teaches the state of the art with regard to carrier stating that the choice of carrier will be determined by the particular active ingredient and method of administration (see [0131]).  Jayasuriya specifies that injectable carriers may be based on water as well as other biocompatible and organic solvents and that other excipients may also be useful to optimize the formulation’s properties such as tolerability, drug release performance, and stability (see [0132]-[0134]) and further that polymer components among other components may specifically be included (see [0137]).
Both Yu and Jayasuriya are directed to formulations for delivery of microparticles which may be injected.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine aqueous carrier components and excipients as taught by Jayasuriya, with a reasonable expectation of success as a carrier for the delivery of microparticles as taught by Yu et al.  One would have been motivated to do so to provide an injectable form of microparticles themselves based on Jayasuriya’s suggestion.  It is further noted that Jayasuriva details how microparticles may be substantially dried and then reconstituted in an aqueous liquid carrier for formulation into an injectable microparticle suspension (see [0135] in particular).  One would have been motivated to do so for desirable stabilization and formulation as suggested by Jayasuriya.
It is noted that the microparticles less the coating taught by Yu appear to constitute a “core” as claimed, however, assuming arguendo that Yu’s teaching is insufficient for specifically teaching a microparticle comprising a core and a mineral coating, Fritz cures this deficiency.  Further regarding claim 11, while Yu teaches a mineral coating to be carbonate-substitute hydroxyapatite over a plate-like structure (see section 2.1), Yu does not specify a required microparticle core material onto which the coatings are applied nor does Yu teach a ceramic core as instantly elected.
	Fritz cures this deficiency.  Fritz teaches loadable polymeric particles for use in therapeutic and/or diagnostic procedures including bone augmentation methods.  Fritz teaches alternative embodiments in which microspheres may be coated and that the microspheres may be made of any biocompatible ceramic material including but not limited to hydroxyapatite ceramics (see [0094]).
	Both Yu and Fritz are directed to coated microparticles for use in tissue growth applications.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use ceramic cores for microparticles as taught by Fritz to be state of the art in place of Yu’s generically disclosed plate-like structure capable of being coated for use in a microparticle.  One would have been motivated to do so based on Fritz’s teaching that bioceramic microspheres including biocompatible ceramics may desirably be used for coating application for making functional microspheres for use in therapeutic procedures.
Yu does not teach the instantly elected IL-1 antagonist as first and second active agents.  Wohabrebbi cures this deficiency.
Wohabrebbi generally teaches methods and compositions for treating postoperative pain and/or inflammation by administering one more biodegradable drug depots to a target tissue site for controlled drug release.  Wohabrebbi teaches as said depots microparticles (see [0064], [0067], [0068], [0077]).  Wohabrebbi teaches an IL-1 antagonist which is useful as well as additional equivalently useful therapeutic agents including BMP type 2 in microspheres (see [0042], [0044] and [0072]).
	Yu and Wohabrebbi are both directed to the controlled release of active agents in tissue repair applications.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute an IL-1 antagonist as taught by Wohabrebbi for BMP-2, an active agent in Yu, as well as VEGF, another active agent in Yu, with a reasonable expectation of success.  One would have been motivated to do so to achieve good IL-1 antagonist efficacy based on Wohabrebbi’s teaching of this particular active agent’s benefit as a therapeutic agent.  
	Further regarding claims 1 and 13, Yu teaches a two-phase release profile based on active agents bound to respective coating layers, and Wohabrebbi teaches that the drug depot may be comprised of different layers for instance comprising the same or different layers or regions for example a structure comprising one or more polymeric matrix layers or regions that have permeability to fluids to allow immediate and/or sustained drug release (see [0137]) thereby teaching the same or substantially the same feature as “wherein the formulation comprises both unbound active agent and active agent absorbed to the mineral coated microparticle” as recited in claim 1 and “wherein the carrier comprises at least one of the first or the second active agents” as recited in claim 13.  Based on this teaching, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate active agents in combination from those taught by Wohabrebbi in a structure allowing for immediate and sustained release as taught by Wohabrebbi in the compositions comprising layered microparticles as taught by Yu, with a reasonable expectation of success.  One would have been motivated to do so to achieve immediate and delayered therapeutic efficacy based on Wohabrebbi’s suggestion.  This position is maintained as previously presented, and it is clarified that the unbound and absorbed components as claimed are met by Wohabrebbi’s teaching of layered structures in which it is understood that dissolution or release from for instance an upper layer would have resulted in an unbound active and an absorbed/adsorbed active in another (i.e., lower) layer would have corresponded to the bound/absorbed/adsorbed component claimed.  It is noted that Wohabrebbi’s teaching appears consistent with Applicant’s definitions and/or descriptions at [0054] and [093] of the specification as filed for what constitutes “unbound” and “adsorbed”.  Specifically, Wohabrebbi allows for combined release properties as articulated at, for instance, [0079] which appears to describe unbound active agent upon degradation of an immediate release layer while retaining a bound (absorbed/adsorbed) component for sustained release).  
	Further regarding claim 9, Yu does not teach the specific claimed halogen component, however Yu teaches fluoride-doped MCMs to be prepared (see Experimental Section, second paragraph).  Upon teaching fluorine doping, one of skill reasonably would have immediately envisaged any halogen such as chlorine or bromine as recited in claim 9 in place of fluoride, on account of their structural similarities and similar physical properties and functions.  One reasonably would have expected success from doing so since Yu teaches that the dissolution rate may be controlled by the substitution of carbonate or fluoride (single negatively charged ions) during coating formulation (see page 3090, second column, about halfway down the column).  One would have been motivated to use one of the larger halogen ions such as chlorine in order to facilitate controlled dissolution adjustment based on Yu’s teaching that addition of the fluoride halogen in the mineral coating desirably decelerates coating dissolution relative to carbonate (see page 3090, column 1, paragraph starting “Growth factor release from the MCMs was directly regulated by the mineral dissolution rate…”).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617